Title: From Thomas Jefferson to Nathaniel Tracy, 17 August 1785
From: Jefferson, Thomas
To: Tracy, Nathaniel



Dear Sir
Paris Aug. 17. 1785.

A conveyance offering by a gentleman going directly to Salem, I cannot omit the opportunity of congratulating you on your safe return to your family and country which I see announced in the public papers. I wish that the sentiments of pleasure excited by this event could have been unmixed with those of a contrary nature which the fate of poor Temple occasioned—but let us turn to the living. What is become of Moore? Have you banished him from Boston with the rest of his countrymen? I thought I saw in the resolutions of Faneuil hall a hole made on purpose for him, and others as good as him, to creep through. But tell him from me he must alter, or he shall go the next time. He must become abstemious, chaste, ascetic, hard-hearted; in short he must mix all his good qualities with a little alloy from their opposite vices, to render them fit for common use. The proceedings in Boston on  the subject of British commerce have produced a sensation among the God-dem-mees, and will do us good in the other parts of Europe. It will do much more if the other states adopt them. I consider this measure like that of turning a strumpet out of doors. It is saying ‘we have sinned, but we repent and amend: we begin by banishing the tempter.’ But much remains to be done afterwards. Can you become rigorously frugal? Can you despise European modes, European follies and vices? &c. &c. For many such hacknied questions might be asked, all approved in theory, but neglected in practice. It is much to be wished that every discouragement should be thrown in the way of men who undertake to trade without capital; who therefore do not go to the market where commodities are to be had cheapest, but where they are to be had on the longest credit. The consumers pay for it in the end, and the debts contracted, and bankruptcies occasioned by such commercial adventurers, bring burthen and disgrace on our country. No man can have a natural right to enter on a calling by which it is at least ten to one he will ruin many better men than himself. Yet these are the actual links which hold us whether we will or no to Great Britain. There is a great reformation necessary in our manners and our commerce. This is for you to look to. Europe is likely to continue in peace. The affairs of the Emperor and Dutch are as good as made up. That of Bavaria is dropped. If any thing threatens it is the one between the Emperor and Porte. You will suppose from the papers that France and England are likely to quarrel. But they will not fight. One has but little money and the other none at all. I believe it may be true that the salute to the British flag in the channel has been refused by a French vessel. We shall soon see whether it was by order. If it was, it will not be resented, and I hope the other nations will seize the moment for throwing off this yoke of maritime bondage. The peace between Spain and Algiers was to have cost a million of dollars besides presents in kind. It is likely to be broke off, and that by the latter who think they cannot afford it.—Will you be so good as to send me your best newspaper? I will pay the cost on demand here, or find means of ordering paiment in Boston. They will come most regularly if sent to Mr. Neill Jamieson merchant of New York. Present me respectfully to Mrs. Tracy, to Mr. Jackson, Mr. Russel, and Lowell and beleive me to be with sincerity Dr. Sir your friend & servt.,

Th: Jefferson

